In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-2132V
                                        UNPUBLISHED


    JASON R. KINSEY,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: July 7, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Kimberly Wilson White, Wilson Law, P.A., Raleigh, NC, for Petitioner.

Nina Ren, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On November 4, 2021, Jason R. Kinsey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS),
resulting from the administration of an influenza (flu) vaccination he received on
December 3, 2019. Petition at 1. Petitioner further alleges that the vaccination was
administered within the United States, his symptoms persisted for more than six months,
and neither he, nor any other party, has every filed any action or received compensation
in the form of an award or settlement for his vaccine-related injury. Petition at 1, 19. The
case was assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On June 22, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent determined that “[P]etitioner has satisfied the criteria set forth in
the Vaccine Injury Table and the Qualifications and Aids to Interpretation, which afford
[P]etitioner a presumption of causation if the onset of GBS occurs between three and
forty-two days after a seasonal flu vaccination and there is no apparent alternative cause.”
Id. at 7. Respondent further agrees that Petitioner experienced more than six months of
residual effects and the scope of damages is limited to Petitioner’s GBS and its related
sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2